Citation Nr: 0024841	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  95-34 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine, shoulders, and hands.

2.  Entitlement to an increased rating for a low back 
disability, classified as ruptured nucleus pulposus of the 
lumbar spine with traumatic arthritis, currently assigned a 
40 percent evaluation.

3.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional back disability resulting from colon surgery 
performed at a VA hospital in July 1997.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant served on active duty in the Army from December 
1952 to September 1954.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO), which denied direct-incurrence and presumptive 
service connection for arthritis of the cervical spine, 
shoulders, and hands; and confirmed a 10 percent evaluation 
for a low back disability, classified as ruptured nucleus 
pulposus of the lumbar spine with traumatic arthritis.  An 
August 1996 RO hearing was held.  In a May 1997 decision (See 
May 1997 Supplemental Statement of the Case/rating decision), 
the hearing officer increased the evaluation for the service-
connected low back disability from 10 percent to 20 percent, 
effective April 13, 1993; and denied service connection for 
arthritis of the cervical spine, shoulders, and hands on 
direct-incurrence, presumptive, and secondary bases.  

Appellant subsequently appealed a March 1998 rating decision, 
which denied benefits pursuant to 38 U.S.C.A. § 1151 for 
additional back disability resulting from colon surgery 
performed at a VA hospital in July 1997; and increased an 
evaluation for the service-connected low back disability from 
20 percent to 40 percent, effective March 23, 1992.  Since 
appellant and his representative have subsequently presented 
substantive argument with respect to the 40 percent rating 
assigned for the service-connected low back disability, that 
issue remains in appellate status; and the Board has herein 
reframed said issue on the title page of this decision.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  

In response to appellant's May 1998 written request for an RO 
hearing and a "Travel Board" hearing, the RO notified 
appellant and his representative that said RO hearing was 
scheduled for February 1999.  However, he failed to report 
for said hearing (apparently since he was incarcerated at a 
federal correctional facility).  In October 1999, the Board 
remanded the case to the RO to arrange and schedule a 
"Travel Board" hearing for the incarcerated appellant.  
However, in a March 2000 written statement, appellant 
withdrew request for a hearing.  


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant's arthritis of the cervical spine, shoulders, and 
hands is related to service or proximate thereto, or was 
manifested to a compensable degree within the one-year 
presumptive period after service.

2.  It has not been shown, by competent evidence, that 
appellant's arthritis of the cervical spine, shoulders, and 
hands is causally or etiologically related to the service-
connected low back disability (classified as ruptured nucleus 
pulposus of the lumbar spine with traumatic arthritis), nor 
is any post-service increase in severity of that arthritis of 
the cervical spine, shoulders, and hands attributable to and 
caused by the service-connected low back disability.

3.  The appellant's service-connected low back disability is 
manifested primarily by no more than severely restricted 
overall back motion, tenderness, bilateral lumbar 
radiculopathy, and radiographic evidence of lumbar discogenic 
disease with arthritic changes.  He is ambulatory without 
assistive devices.  There are no more than severe 
motor/sensory deficits involving the lower extremities, 
particularly since gait is normal.  There are no muscle 
spasms, atrophy, or significant back pain on motion.  He 
reportedly is able to lift 40 pounds and walk a half mile.  

4.  Any lumbosacral strain, intervertebral disc syndrome, or 
restricted low back motion cannot be reasonably characterized 
as more than severe in degree.

5.  Appellant had an extensive prior history of a low back 
disability, including lumbar discogenic disease with 
radiculopathy involving the lower extremities, prior to 
undergoing colon surgery at a VA hospital in July 1997.  

6.  None of the operative or postoperative records indicate 
that any complications involving appellant's back resulted 
from that July 1997 colon surgery.  None of the clinical 
records report any additional back disability attributable to 
said July 1997 VA treatment.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for arthritis of 
the cervical spine, shoulders, and hands.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 40 percent 
for appellant's service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Codes 5292, 5293, 5295 (1999).

3.  The appellant has not submitted evidence of a well-
grounded claim for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional back disability resulting 
from colon surgery performed at a VA hospital in July 1997.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. 
§ 3.358(a)-(c) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Cervical Spine, 
Shoulders, and Hands

Appellant contends, in essence, that his arthritis of the 
cervical spine, shoulders, and hands is related to service or 
secondary to the service-connected low back disability, 
classified as ruptured nucleus pulposus of the lumbar spine 
with traumatic arthritis.  Specifically, he alleges that 
physicians' have told him that arthritis may "spread" to 
other joints; and he asserts that his service-connected 
arthritis of the lumbar spine has extended into the cervical 
spine, shoulders, and hands.  

In deciding the issue of service connection for arthritis of 
the cervical spine, shoulders, and hands, the Board will 
consider applicable statutory and regulatory provisions, 
including the following:  Service connection for VA 
disability compensation purposes may be awarded for 
disability resulting from disease or injury incurred in or 
aggravated by wartime service.  38 U.S.C.A. § 1110.  Where a 
veteran served ninety (90) days or more during a period of 
war, and degenerative arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.  

A threshold question to be answered is whether appellant has 
presented evidence of a well-grounded claim with respect to 
the issue of service connection for arthritis of the cervical 
spine, shoulders, and hands.  A well-grounded claim is one 
which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  If a well-grounded claim has not been 
presented, the appeal with respect to that issue must fail.  
King v. Brown, 5 Vet. App. 19, 21 (1993) held that 
"evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

In Meyer v. Brown, 9 Vet. App. 425, 432 (1996), the Court 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis.  Cf. Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995)."  In Meyer, at 9 Vet. App. 434, the 
Court stated "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  

It should be added that with respect to this not well-
grounded service connection claim, appellant (an attorney) 
and his representative have been informed by the RO at 
various stages of the proceedings that the claim was denied, 
in part, due to the lack of clinical evidence indicating that 
his arthritis of the cervical spine, shoulders, and hands is 
related to service or secondary to the service-connected low 
back disability.  See, in particular, a July 1995 Statement 
of the Case, and May 1997 and April 1998 Supplemental 
Statements of the Case, which included provisions of law with 
respect to veterans' responsibility for filing a well-
grounded claim; and general service connection principles.  
Additionally, in written statements, appellant's 
representative has expressed an understanding of the well-
groundedness concept.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support these service connection claims.  Thus, 
it is concluded that appellant and his representative had 
notice of the type of information needed to support this 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein 
the Court explained that "[t]he Robinette opinion held that 
38 U.S.C. § 5103(a) imposes an obligation upon the Secretary 
to notify an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render this service connection claim well grounded (e.g., 
competent evidence indicating that the arthritis of the 
cervical spine, shoulders, and hands is related to service or 
secondary to the service-connected low back disability).  It 
should also be pointed out that it is the appellant's, not 
the VA's, responsibility to obtain and submit private medical 
records.  See, in particular, a pre-duty to assist 
requirement as set forth in Robinette, at 8 Vet. App. 77-80, 
and Epps, at 9 Vet. App. 344, that the VA inform a 
veteran/claimant as to the type of evidence that person 
should submit to well ground his/her claim.  Furthermore, the 
Court recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

The appellant's service medical records, including a 
September 1954 service separation examination, and VA 
examinations reports dated in October 1954, November 1956, 
and December 1961 did not reveal any complaints, findings, or 
diagnoses pertaining to arthritis of the cervical spine, 
shoulders, and hands.  Significantly, on that October 1954 VA 
examination, appellant's fingers, wrists, elbows, and 
shoulders were clinically described as normal and x-rays of 
the cervical and thoracic vertebrae revealed no 
abnormalities.  The impression was "[n]o orthopedic 
abnormalities at this examination."  The earliest post-
service clinical evidence of a chronic disability of the 
cervical spine, shoulders, and hands was not until the late 
1980's, decades after service.  VA clinical records dated in 
1989 reflect that cervical radiculopathy was assessed.  A 
1990 CT scan showed C5-C6 degenerative disease with foramen 
narrowing; and cervical radiculopathy down the shoulders/arms 
was noted later that year.  Subsequent clinical records 
included diagnoses of cervical degenerative disc/joint 
disease.  An August 1993 VA hospitalization report noted that 
after a motor vehicular accident, C5-C6 stenosis was shown on 
MRI.  In December 1993, an x-ray of the right hand revealed 
joint swelling.  In 1996, he underwent a right hand 
Dupuytren's contracture release.  

Significantly, during an August 1996 RO hearing, at T.5, 
appellant testified that he initially had a cervical problem 
in the 1970's.  Although he testified, at T.11, that 
physicians had told him arthritis can "spread", it was in 
the context of arthritis spreading "from one affected joint 
to the adjoining area with it."  He did not specifically 
testify that physicians had told him that his service-
connected arthritis of the low back had spread to 
nonadjoining joints of the cervical spine, shoulders, or 
hands.  See Robinette, at 8 Vet. App. 74, in which the Court, 
referring to Warren v. Brown, 6 Vet. App. 4, 6 (1993), stated 
"[A]ny statement of appellant as what a doctor told him is 
also insufficient to establish a medical diagnosis."  Lay 
statements are not competent evidence with respect to medical 
causation; and appellant is not qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Parenthetically, it should be added that 
the RO explained in September 1994 and May 1997 rating sheets 
that service connection is in effect for traumatic arthritis 
of the lumbar spine, not for any systemic form of arthritis.  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  

The clinical evidence of record does not in fact show that 
appellant has arthritis involving the shoulders and hands.  
However, even assuming arguendo that he has arthritis of the 
shoulders and hands in addition to the documented cervical 
spine arthritis, the claim is not well grounded, since no 
competent evidence has been submitted indicating that 
arthritis of the cervical spine, shoulders, and hands is 
related to service or proximate thereto, was manifested to a 
compensable degree within the one-year presumptive period 
after service, or is related to the service-connected low 
back disability.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield.


II.  An Increased Rating for a Low Back Disability

Initially, the Board finds that appellant's low back 
disability increased rating claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that the 
claim is plausible.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  This being so, the Board must examine the record 
and determine whether the VA has any further obligation to 
assist in the development of that claim.  38 U.S.C.A. 
§ 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and that no 
useful purpose would be served by remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his service-connected low back disability over the years are 
documented in the medical evidence.  Additionally, VA 
examinations were conducted in 1996 and 1998.  These 
examinations are sufficiently detailed and comprehensive in 
describing the nature and severity of the service-connected 
low back disability, and included assessment of any 
restricted low back motion, neurologic findings, and 
associated functional impairment.  There is no indication 
that more recent, relevant medical records exist that would 
indicate a greater degree of severity of the service-
connected low back disability on appeal than that shown on 
said examinations.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to this appellate issue; and the duty 
to assist appellant as contemplated by 38 U.S.C.A. § 5107(a) 
has been satisfied.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected low back 
disability in the context of the total history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, as the Court stated in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern."  

In reaching these determinations, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1 (1999).

Appellant's service medical records reflect that in 1953, he 
was treated for recurrent low back pain with radiating pain 
down the right thigh.  An L4-L5 herniated nucleus pulposus on 
the right was diagnosed.  On October 1954 VA examination, he 
complained of occasional low back pain.  Clinically, there 
were no abnormal findings with respect to the back; and an x-
ray of the lumbar spine was unremarkable.  On November 1956 
VA examination, mild scoliosis of the back and lumbar spine 
hypertrophic changes were noted.  Gait was normal.  On 
December 1961 VA examination, he reportedly was a self-
employed attorney with 3-4 days absenteeism that year due to 
his back.  The back exhibited ranges of motion described as 
good, without any muscle spasms or pain.  Deep tendon 
reflexes and sensation were unremarkable, except for some 
numbness over the lateral right thigh.  X-rays of the lumbar 
spine revealed lumbosacral joint space narrowing and minimal 
lumbar spine hypertrophic changes.  

On April 1992 VA examination, appellant's back exhibited 80 
degrees' forward flexion, 20 degrees' backward extension, and 
lateroflexion and rotation each to 35 degrees.  Straight leg 
raising testing was negative.  There were no motor deficits.  
Sensation was decreased in the lower extremities.  
Radiographically, there was disc space narrowing at L4-S1 
with arthritic changes and L2-L3 osteophytes.  

During an August 1996 RO hearing, appellant testified that he 
experienced low back pain with sciatica and lower extremities 
numbness.  

On October 1996 VA neurologic examination, appellant had 
normal muscle mass, strength, and tone in the lower 
extremities, except for "4-plus/5" left iliopsoas and 
"4/5" extensor hallucis longus, bilaterally.  There was a 
"1-plus" ankle jerk.  Vibratory sensation at the feet was 
mildly impaired, right greater than the left.  Gait was 
essentially unremarkable.  

On November 1996 VA orthopedic examination, appellant's 
complaints included low back pain with constant paresthesias 
of the lower extremities.  Medication reportedly provided 
significant reduction of symptoms.  Clinically, there were no 
postural abnormalities, fixed deformity, atrophy, or muscle 
spasms.  Appellant's back exhibited 50 degrees' forward 
flexion with pain; 15 degrees' backward extension without 
pain; lateroflexion to 20 degrees, bilaterally, with pain; 
and rotation to 45 degrees, bilaterally, with pain.  Straight 
leg raising testing was to 80 degrees, bilaterally.  The 
right lower back was tender on palpation.  It was noted that 
there was no objective evidence of pain on motion.  

On January 1998 VA orthopedic examination, appellant's 
reported that he had retired as an attorney two years ago and 
that the retirement had been "influenced" by the low back 
pain.  Significantly, he reportedly was able to lift 40 
pounds and walk a half mile.  Clinically, there were no 
postural abnormalities, back musculature abnormalities, or 
fixed deformity.  Appellant's lumbar spine exhibited 70 
degrees' forward flexion; 10 degrees' backward extension; 
lateroflexion to 30 degrees, bilaterally; and rotation to 15 
degrees, bilaterally.  It was noted that all lumbar motions 
were accomplished without significant pain; and that there 
was significant L3-L4 tenderness.  

On January 1998 VA neurologic examination, appellant's 
complaints included low back pain radiating down the lower 
extremities.  Clinically, there were normal muscle mass, 
strength, and tone in the left lower extremity.  The right 
lower extremity had "4/5" right iliopsoas, quadriceps, 
hamstring, and extensor hallucis longus.  However, right 
dorsiflexors and plantar flexors were "5/5" and deep tendon 
reflexes were bilaterally symmetrical and normal.  A sensory 
evaluation revealed decreased vibration at the feet, but 
pinprick and position sensation were intact.  Significantly, 
gait was within normal limits.  The examiner noted that a CT 
scan conducted in July 1997 had revealed degenerative disc 
disease at various levels and a central herniated disc at L4-
L5; and that August 1997 VA electromyographic/nerve 
conduction studies had shown chronic bilateral S1 
radiculopathy with lumbar spinal stenosis and chronic right 
L5 radiculopathy.  

A 40 percent evaluation may be assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  
38 C.F.R. Part 4, Code 5293.  

Significantly, on the recent VA examinations, there were no 
muscle spasms; deep tendon reflexes were present; and any 
motor/sensory deficits involving the lower extremities did 
not result in gait impairment.  Consequently, it would be 
unreasonable to characterize lumbosacral intervertebral disc 
syndrome as more than severe in degree.  38 C.F.R. Part 4, 
§ 4.7, Code 5293.  

An evaluation in excess of 40 percent for rating the service-
connected low back disability would not be warranted under 
any other appropriate diagnostic code.  A 40 percent 
evaluation is the maximum evaluation assignable under 
Diagnostic Code 5292 or 5295 respectively for severe 
limitation of motion of the lumbar segment of the spine (in 
the absence of ankylosis of the lumbar spine) and severe 
lumbosacral strain.  38 C.F.R. Part 4, 4.71a, Codes 5292 and 
5295.  Diagnostic Code 5289 provides a maximum 50 percent 
evaluation for unfavorable ankylosis of the lumbar spine.  
However, since he exhibited significant degrees of forward 
flexion, backward extension, lateroflexion, and rotation of 
the back on recent VA examinations, it would not be 
reasonable to characterize the overall limitation of back 
motion as more nearly approximating ankylosis of the lumbar 
spine.  

In deciding the low back disability increased rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, which relate to functional loss due 
to pain, weakness or other musculoskeletal pathology.  See 
also DeLuca v. Brown, 8 Vet. App. 202, 205-208 (1995).  It 
should be pointed out that Code 5293 encompasses 
"characteristic pain and demonstrable muscle spasms."  See 
38 C.F.R. § 4.14 (1999), which states, in pertinent part, 
"[t]he evaluation of the same disability under various 
diagnoses is to be avoided"; Brady v. Brown, 4 Vet. App. 
203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, at 6 Vet. App. 262, the Court stated, 
"[t]he critical element is that none of the symptomatology 
for any one of these three conditions is duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  See also VA O.G.C. Prec. Op. No. 36-97 (Dec. 
12, 1997).  Since any painful restricted back motion would 
overlap to a great extent the underlying lumbosacral 
intervertebral disc syndrome, given their close anatomical 
location and functioning, assigning a separate evaluation for 
painful restricted back motion would violate the proscription 
against pyramiding of ratings.  Thus, appellant's painful low 
back motion has been compensated for under the 40 percent 
rating assigned by the RO for lumbar discogenic disease.  
This 40 percent rating adequately compensates him for any 
painful low back motion that may be manifested.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  It should be added that although 
appellant reportedly remains incarcerated in a federal 
correctional facility, there has been no allegation or 
competent evidence presented that the low back disability 
requires or had required frequent periods of hospitalization 
or, in and of itself, had markedly interfered with 
employment.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that any restriction of motion of the 
lumbosacral spine, lumbosacral intervertebral disc syndrome, 
or painful low back motion on use, was more than severe in 
degree.  To resort to mere speculation is prohibited by the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
1991) and Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, the benefit-of-the-doubt doctrine is inapplicable, 
since the preponderance of the evidence is against allowance 
of this issue on appeal.  



III.  Entitlement to § 1151 Benefits for Additional Back 
Disability

It is contended that the appellant's preexisting back 
disability, including left lower extremity radiculopathy, 
worsened as a result of colon surgery performed at a VA 
Hospital in July 1997.  He asserts that pressure on his back 
during that surgery caused a crushed third disc.  

The threshold question that must be resolved is whether 
appellant has presented evidence sufficient to render the 
§ 1151 benefits claim well grounded.  Under 38 U.S.C.A. 
§ 5107(a), all claimants seeking compensation, including 
those seeking compensation under section 1151, have the 
initial burden of showing that their claim is well grounded.  
Jimison v. West, 13 Vet. App. 75 (1999).  

It does not appear that appellant informed the VA of the 
existence of any specific competent evidence that would 
render the § 1151 claim well grounded.  See Epps.  It should 
be pointed out that the appellant and his representative have 
been informed by the RO at various stages of the proceedings 
that the § 1151 claim was denied essentially due to the lack 
of competent evidence showing additional disability related 
to VA treatment.  See an April 1998 Statement of the Case.  
Additionally, the Statement informed them of the legal 
requirement that a claimant submit evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim is well grounded; and the pertinent laws and 
regulations governing § 1151 benefits claims.  It is apparent 
that they were knowledgeable regarding the necessity of 
competent evidence to support this claim.  Thus, they had 
notice of the type of evidence needed for establishing a 
well-grounded claim.  

Additionally, in November 1997, the RO requested that the VA 
Medical Center in question provide any pertinent records 
regarding appellant's July 1997 VA surgical 
procedure/hospitalization; and such records were obtained and 
associated with the claims folder.  Additionally, VA 
examinations were conducted in January 1998 and contain 
relevant findings with respect to the claimed additional 
disability.  

It should be pointed out that since the appellant's § 1151 
benefits claim was filed prior to October 1, 1997, the 
amendments to 38 U.S.C.A. § 1151 implemented by section 
422(a) of Pub. L. No. 104-204, the Department of Veterans 
Affairs and Housing and Urban Development, and Independent 
Agencies Appropriations Act, 1997, 110 Stat. 2874, 2926 
(1996) are inapplicable.  See VA O.G.C. Prec. Op. No. 40-97 
(Dec. 31, 1997) (Precedent Opinion of the VA General 
Counsel).  The amended § 1151 precludes compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  However, the pre-amendment 
"strict liability" version of § 1151, which applies in the 
instant case, provides, in relevant part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment,...or 
as a result of having submitted to an examination..., 
and such injury or aggravation results in 
additional disability to...such veteran, 
disability...compensation under this chapter...shall be 
awarded in the same manner as if such disability, 
aggravation,...were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the Court in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
That decision was affirmed by both the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).  

For informational purposes, the RO's March 1998 rating 
decision denied appellant's § 1151 claim essentially on the 
basis that no additional disability had resulted from the 
July 1997 VA surgical procedure/hospitalization in question.  
That rating decision was not based upon a fault, negligence, 
or accident requirement set forth in 38 C.F.R. § 3.358(c)(3), 
a section of the regulation implementing 38 U.S.C.A. § 1151 
which the Court in Gardner invalidated on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding that section 
(c)(3), remained valid.  See Brown, at 556 n.3.  

The provisions of 38 C.F.R. § 3.358, the regulation 
implementing that statute, state, in pertinent part:

Section (b) Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  (1) The beneficiary's physical 
condition immediately prior to the 
disease or injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or 
injury....(ii) As applied to medical or 
surgical treatment, the physical 
condition prior to the disease or injury 
will be the condition which the specific 
medical or surgical treatment was 
designed to relieve.  
(2) Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  (2) The mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
training, hospitalization, medical or 
surgical treatment,....

The provisions of 38 C.F.R. § 3.358(c)(3), as amended, state, 
in pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement that 
additional disability is "proximately due" to VA action.  
As the Board will explain, the competent evidence of record 
does not reflect that the veteran has additional disability 
resulting from the July 1997 VA surgical 
procedure/hospitalization.  Therefore, section (c)(3) is not 
controlling with respect to the facts of this case.  

The crucial facts are that the appellant had an extensive 
prior history of a low back disability, including lumbar 
discogenic disease with radiculopathy involving the lower 
extremities, prior to undergoing colon surgery at a VA 
hospital in July 1997.  In fact, during an August 1996 RO 
hearing, at T.3, prior to undergoing July 1997 colon surgery, 
appellant testified that he had severe muscle spasms of the 
back, sciatic-type pain, and paresthesias down the lower 
extremities.  See also October and November 1996 VA 
examination reports (prior to undergoing July 1997 colon 
surgery), which included a history or clinical findings of 
severe L5-S1 spondylosis and low back pain with paresthesias 
down the lower extremities.  

None of the 1997 operative or postoperative records indicate 
that any complications involving appellant's back resulted 
from that July 1997 colon surgery.  The July 1997 VA 
hospitalization discharge summary, progress/nurses notes, and 
operative record do not indicate that appellant complained of 
any acute low back symptomatology consistent with an 
immediate disc rupture or worsening of the preexisting back 
disability.  None of the clinical records associated with the 
claims folder relate any additional back disability 
attributable to said July 1997 VA treatment.  Although in 
July 1997, shortly after that surgery, a CT scan of the 
lumbar spine revealed degenerative disc disease at various 
levels and a central herniated disc at L4-L5, no competent 
evidence of record relates these findings to that surgery in 
question.  

In late August 1997, VA electromyographic/nerve conduction 
studies were conducted and interpreted as showing chronic 
bilateral S1 radiculopathy with lumbar spinal stenosis; and 
chronic right L5 radiculopathy.  No history of additional 
disc rupture/aggravation of the preexisting back disability 
from that July 1997 colon surgery was provided or alleged.  
Although a VA progress note reveals that appellant stated 
that "I think I have another ruptured disc", this was in 
late September 1997, months after the surgery in question.  

It is also significant that although on January 1998 VA 
neurologic examination, appellant provided a history of left 
lower extremity radicular pain after the July 1997 colon 
surgery, the diagnoses included "[l]ow back pain with 
bilateral lumbar radiculopathy..., likely left lower extremity 
numbness secondary to lumbar radiculopathy."  In short, the 
examiner attributed the left lower extremity numbness to 
lumbar radiculopathy, without mentioning the July 1997 
surgery in question as an etiological factor.  

For a claim to be well grounded under the pre-amendment 
version of 38 U.S.C.A. § 1151, an appellant must provide:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment,...; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones v. West, 12 Vet. 
App. 460, 464 (1999).  

Appellant has not shown, by competent evidence, that any 
additional disability resulted from the July 1997 VA 
treatment in question.  Again, See Espiritu, at 2 Vet. App. 
494.  There is no competent evidence indicating that the 
colon operation caused pressure on his back that resulted in 
an additional disc rupture.  While the Board has considered 
the statements and testimonial evidence presented by 
appellant, they do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  
Grottveit and Espiritu, supra.  Accordingly, since appellant 
has not met the initial burden of submitting evidence to 
justify a belief by a fair and impartial individual that the 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional back disability resulting from VA 
hospitalization in July 1987 is well grounded, the § 1151 
claim is denied.  Grottveit; and Grivois. 


ORDER

Appellant's claims of entitlement to service connection for 
arthritis of the cervical spine, shoulders, and hands and 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional back disability resulting from colon surgery 
performed at a VA hospital in July 1997, are not well 
grounded, and, therefore denied.  An increased evaluation for 
a low back disability, classified as ruptured nucleus 
pulposus of the lumbar spine with traumatic arthritis, is 
denied.  The appeal is denied in its entirety.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

